Citation Nr: 0019977	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

3.  Entitlement to an increased (compensable) evaluation for 
service connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to May 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Oakland, California.  
The RO had denied the veteran's claim for entitlement to 
service connection for a right knee disability and had 
determined that sufficient new and material evidence had not 
been received with which to reopen the veteran's claim of 
entitlement to service connection for a low back disability.  

In May 2000, a videoconference hearing was conducted over 
which the undersigned Board Member presided.  During the 
hearing, the veteran indicated that he wished to withdraw his 
claim for entitlement to an increased rating evaluation for 
his service connected post-traumatic stress disorder.  That 
issue will be discussed no further herein.  See 38 C.F.R. 
§ 20.204 (1999).

The RO also continued a noncompensable rating evaluation for 
the veteran's service-connected left ear hearing loss 
disability.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  During the 
pendency of this appeal, by rating action dated in October 
1999, the RO granted the veteran's claim for entitlement to 
service connection for a right ear hearing loss disability, 
and the veteran was assigned a noncompensable rating 
evaluation for bilateral hearing loss.  The veteran 
subsequently expressed disagreement with that decision and 
during the May 2000 hearing specifically requested that the 
Board adjudicate the issue of an increased disability rating 
for bilateral hearing loss [hearing transcript, page 2].

The veteran has specifically presented the matter of 
entitlement to an increased disability rating for bilateral 
hearing loss, which has been denied by the RO.  The Board is 
obligated to consider this issue.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) [VA's statutory duty to assist 
means that VA must liberally read all documents or oral 
testimony submitted to include all issues presented]; Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record].  Accordingly, the Board will proceed to adjudicate 
the issue of entitlement to service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran has a right knee disability 
which was incurred in or aggravated by service.

2.  The veteran's claim of entitlement to service connection 
for a low back disability was originally denied by the RO in 
a rating decision dated in October 1977.  He did not appeal 
that decision.

3.  By rating action dated in July 1992, the RO determined 
that the veteran had not submitted sufficient new and 
material evidence with which to reopen his claim of 
entitlement to service connection for a low back disability.  
The veteran did not appeal that decision.

4.  Evidence submitted since the July 1992 rating decision is 
cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The August 1999 VA audiological examination shows that 
the veteran has an average pure tone threshold of 34 decibels 
in the right ear, with speech recognition ability of 100 
percent; and average pure tone threshold of 60 decibels in 
the left ear, with speech recognition ability of 94 percent.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The unappealed July 1992 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
low back disability is final.  Evidence submitted since the 
July 1992 rating decision is not new and material and the 
claim for service connection is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. §§ 3.156, 20.1103 (1999).

3.  The criteria for a compensable disability evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right knee disability, and is ultimately seeking 
entitlement to service connection for a low back disability.  
Additionally, he is seeking an increased disability rating 
for his service-connected bilateral hearing loss disability, 
which is currently rated as noncompensable.  In the interest 
of clarity, the Board will separately discuss the three 
issues which are currently on appeal.


Entitlement to service connection for a right knee 
disability.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

Service connection may be granted for certain chronic 
disabilities, such as arthritis, if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Well grounded claims

The threshold question with regard to any issue on appeal is 
whether the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a well-grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

For a claim of entitlement to service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required."  Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Factual Background

A review of the veteran's service medical records reveals a 
physical examination report dated in July 1962, and conducted 
at the time of enlistment into service, which shows that the 
veteran's general examination, to include physique and 
extremities, was normal.  The associated report of medical 
history completed by the veteran, also dated in July 1962, 
shows that the veteran indicated he did not then have, nor 
did he ever have "trick" or locked knee, or bone, joint or 
other deformity.

A report of medical examination dated in August 1964, and 
conducted at the time of the veteran's re-enlistment into 
service, shows that the veteran's general examination, to 
include physique and extremities, was normal.  The associated 
report of medical history completed by the veteran, also 
dated in August 1964, shows that the veteran indicated he did 
not then have, nor did he ever have "trick" or locked knee, 
or bone, joint or other deformity.

A report of medical history completed by the veteran in June 
1975 shows that the veteran indicated he did not then have, 
nor did he ever have "trick" or locked knee, or bone, joint 
or other deformity.  A report of medical examination dated in 
April 1977, and conducted at the time of the veteran's 
separation from service, shows that the veteran's general 
examination, to include physique and extremities, was normal.  
The associated report of medical history completed by the 
veteran, also dated in April 1977, shows that the veteran 
indicated he did not then have, nor did he ever have 
"trick" or locked knee, or bone, joint or other deformity.  

Subsequent to separation from service, outpatient treatment 
records from the Woodland Memorial Hospital dated in January 
1987 and February 1987 reveal that the veteran indicated he 
had sustained a hyperflexion type of injury in the 1960's and 
that he had had mild chronic recurrent pain ever since.

Hospital treatment records from the Woodland Memorial 
Hospital dated from February 1987 to March 1987 reveals that 
the veteran underwent arthroscopy for shaving of the lateral 
meniscus, partial lateral meniscectomy, and the removal of a 
ganglion cyst from the right knee.  The veteran had given a 
history of a hyperflexion type injury to the right knee in 
1960 with mild episodes of chronic recurrent pain and 
catching in the lateral side since.  

The veteran submitted a lay statement written on his behalf 
from a J. F. W., received in November 1997.  The statements 
indicates that the author and his family were visiting the 
veteran in the spring of 1974, wherein the veteran was 
wrestling with the author's son, falling and twisting his 
right knee and pulling the ligaments in his knee.  It was 
indicated that the veteran was on crutches for several days 
thereafter.

A lay statement submitted on behalf of the veteran in 
November 1997 by his spouse indicates that the veteran 
injured his right knee in 1973, wherein he was given crutches 
and placed on limited duty for several days.  The veteran's 
spouse stated that he experienced recurrent problems with the 
right knee since the aforestated injury.  She indicated that 
the injury has hindered his ability to pursue employment as a 
U. S. Postal Service mail carrier, and that in 1985 he had 
surgery on the right knee to repair torn cartilage.

A lay statement submitted on behalf of the veteran in July 
1998 by his spouse indicates that the veteran injured his 
right knee in 1973 while stationed in Germany.  She indicated 
that he fell and seriously injured his right knee, and that 
he had to be on crutches for several weeks.  She indicated 
that he sustained major damage to his right knee and that he 
had suffered extreme pain and agony.  She indicated that in 
1987 he had surgery on the right knee to repair the damage.

VA outpatient treatment records dated from May 1997 to August 
1999 reveal that the veteran reported chronic right knee 
pain, accompanied by a popping sound and locking.  He 
reported a history of right knee surgery to repair cartilage.  
Examination revealed no swelling or redness, but there was 
tenderness over the medial joint line.  The assessment 
included right knee pain.

In May 2000, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  The veteran 
stated that while stationed in Stuttgart, Germany in the 
early 1970's, he had been wrestling around with his nephew at 
home when he fell back on his knee, or on his leg, with his 
leg lying underneath him, laying on the floor.  He indicated 
that he went to the dispensary for treatment, that they took 
X-rays but didn't see anything wrong.  He stated that he was 
on crutches for a few weeks and then on bed rest for three 
days.  He indicated that he wore an Ace wrap and took pain 
medication for the symptoms.  He stated that in 1987, he 
while having a cyst removed from his right knee, it was 
discovered that the cartilage in his right knee was ripped.

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps, 126 F. 3d at 1468;  Caluza, 7 Vet. App. at 498.

With respect to the first Caluza prong, a current disability, 
the medical evidence indicates that there is evidence of 
arthroscopic surgery in 1987 with continued complaints of 
right knee pain.  For the purposes of determining that the 
claim is well grounded, the Board finds that the veteran has 
a current right knee disability.

With respect to the second Caluza prong, in-service 
incurrence, the service medical records are completely silent 
as to a disease or injury to the veteran's right knee during 
his period of active service.  Notwithstanding this, the 
veteran and his lay witnesses have stated that he sustained a 
right knee injury during service, and those statements will 
be presumed to be true for the sole purpose of determining 
whether the claim is well grounded.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).  Accordingly, the second Caluza 
prong is satisfied.

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical evidence that the veteran's 
current right knee pain was the result of a disease or injury 
that was incurred during his period of active service.  There 
is evidence that the veteran underwent knee surgery in 1987, 
approximately ten years after separation from service, but 
this has not been related by any medical professional to the 
veteran's service.  No medical professional has opined that 
the veteran's current right knee pain is in any way related 
to his service or any incident thereof, including the 
reported injury.

The Board notes that the veteran appeared to indicate that he 
believes that his currently claimed right knee disability was 
caused by an injury sustained during his period of active 
service.  However, the veteran's own statements cannot supply 
a competent medical diagnosis of a current medical 
disability, its date of onset, or its etiology.  These 
matters can only be established by competent medical 
evidence.  See Espiritu, 2 Vet. App. at 494; Grottveit, 5 
Vet. App. at 93.  In the absence of specific medical 
evidence, the Board is not able to conclude, on its own, that 
the veteran has a current right knee disability that could be 
related to any incident of service origin.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 177 (1991). 

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuity of symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

In this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  See McManaway v. 
West, 13 Vet. App. 60 (1999).  There is no indication of any 
knee problems from the time of the veteran's separation from 
service and 1987, a period of a decade.  More significantly, 
in Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
held that 38 C.F.R. § 3.303(b) does not relieve a claimant of 
the burden of providing a medical nexus between service and 
the currently claimed disability by way of continuity of 
symptoms.  In this case, the veteran has failed to provide 
the required medical nexus evidence. 

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a right knee disability.  The benefit sought on appeal is 
accordingly denied.


Additional comments

Because the veteran's claim for entitlement to service 
connection is not well-grounded, VA is under no duty to 
further assist him in developing facts pertinent to those 
claims.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); 
Epps, 126 F.3d at 1454.  VA's obligation to assist depends 
upon the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps, 9 Vet. App. at 344.  VA is not on notice of any other 
known and existing evidence which would make the adjudicated 
service connection claims plausible.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well-
grounded.  To make the veteran's right knee claim well 
grounded, he would need a medical opinion providing a nexus 
between a current right knee disability and his service.  The 
remoteness of time from service of the medical opinion would 
not necessarily matter, as long as the medical evidence 
relates the current disability to service.  See 38 C.F.R. § 
3.303(d).

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.

Relevant Law and Regulations

The law and regulations pertaining in general to service 
connection have been set out above and will be not be 
repeated.


Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis must be conducted.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence

The veteran's service medical records reveal a physical 
examination report dated in July 1962, and conducted at the 
time of enlistment into service, that showed the veteran's 
general examination, to include physique and extremities, was 
normal.  The associated report of medical history completed 
by the veteran, also dated in July 1962, showed that the 
veteran indicated he did not then have, nor did he ever have 
recurrent back pain or bone, joint or other deformity.

A report of medical examination dated in August 1964, and 
conducted at the time of the veteran's re-enlistment into 
service, showed that the veteran's general physical 
examination was normal.  The associated report of medical 
history completed by the veteran, also dated in August 1964, 
showed that the veteran indicated he did not then have, nor 
did he ever have recurrent back pain or bone, joint or other 
deformity.  A report of medical history completed by the 
veteran in June 1975 showed that the veteran indicated he did 
not then have, nor did he ever have recurrent back pain or 
bone, joint or other deformity.  

A report of medical examination dated in April 1977, and 
conducted at the time of the veteran's separation from 
service, showed that the veteran's general examination, to 
include physique and extremities, was normal.  The associated 
report of medical history completed by the veteran, also 
dated in April 1977, showed that the veteran indicated that 
he then had, or in the past had recurrent back pain.  The 
examiner did not elaborate on the veteran's remark.


The veteran first sought service connection for a low back 
disability in a claim
which was received in May 1977.  He underwent a VA 
examination in July 1977.  He reported that he had fallen 
down and hurt his back in 1972 during his period of active 
service.  A diagnosis of low back pain was provided.  

By rating action dated in October 1977, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability as there was no record of treatment in 
service for any back disability.  The veteran did not appeal 
that rating decision.  

By rating action dated in July 1992, the RO determined that 
the veteran had not submitted sufficient new and material 
evidence with which to reopen his claim for entitlement to 
service connection for a low back disability.  The veteran 
did not appeal the determination.

The additional evidence:

In June 1996, the veteran requested that his claim for 
entitlement to service connection for a back disability be 
reopened.  In support of his claim, the veteran submitted 
outpatient treatment records from the Woodland Memorial 
Hospital dated from January 1990 to September 1993.  The 
records show that the veteran was treated, in pertinent part, 
for chronic low back strain and degenerative changes of the 
lumbar spine.  An MRI of the lumbar spine conducted in 
October 1991 revealed markedly decreased signal in the L4-5 
and L5-S1 discs indicating dehydration and degeneration of 
the discs.  The radiologist concluded that although there was 
disc degeneration at the lowest two disc levels, the degree 
of bulge was moderate and of questionable clinical 
significance.

Outpatient treatment record from G. R. S., D.C., dated from 
April 1992 to April 1993, show that the veteran was treated, 
in pertinent part, for lumbar spondylosis without myelopathy 
and a lumbar strain, as a result of an injury which occurred 
at his place of employment in September 1991.  Outpatient 
treatment records from Advanced Back Care, a chiropractic 
partnership, dated from 1991 to 1996, reveal that the veteran 
continued physical therapy associated with his low back 
injury.

A lay statement written on his behalf from J. F. W., received 
in November 1997, indicates that the veteran slipped and fell 
on ice and snow covered steps while stationed in Germany in 
the winter of 1973.  The veteran was said to have injured his 
lower back and to have spent several days on crutches.  The 
veteran was also said to still have pain from the accident.

A lay statement submitted on behalf of the veteran in 
November 1997 by his spouse indicates that the veteran fell 
on some cement steps in 1972 seriously injuring his back, 
wherein he was given crutches.  The veteran's spouse stated 
that he had experienced recurrent problems with his back for 
which he had been treated by many doctors and chiropractors.  

A lay statement submitted on behalf of the veteran in July 
1998 by his spouse indicates that the veteran injured his 
lower back in 1972 while stationed in Germany.  She indicated 
that he had a major fall and a major injury, and had been in 
a great deal of pain ever since.  She stated that he had 
experienced recurrent problems with his back for which he had 
been treated by many doctors and chiropractors.

The veteran underwent a VA neurological examination in 
January 1999.  The veteran provided a history of low back 
pain dating back to a fall on his back while in Germany in 
1970's during his period of active service.  Since that time 
he was said to have mechanical low back pain with sporadic 
radiation to the legs, particularly on the right side.  The 
veteran also gave a ten year history of chiropractic 
manipulation for his recurrent low back pain.  The examiner 
concluded that the veteran had mechanical low back pain 
exacerbated by exogenous obesity.

VA outpatient treatment records dated from May 1997 to August 
1999 reveal that the veteran continued to receive treatment 
for chronic low back pain.  

In May 2000, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  The veteran 
stated that while stationed in Stuttgart, Germany in the 
early 1970's, he slipped and fell on some snow and ice 
covered marble steps while making his rounds.  He indicated 
that he landed on his lower back, hitting the steps.  He 
indicated that he finished his duty and went to the doctor 
the next day in Stuttgart.  He indicated that X-rays were 
taken but nothing was detected.  He stated that he was given 
crutches and that he went for periodic outpatient treatment 
thereafter, both on and off the base.  He testified that he 
continued to experience problems with his low back and has 
received treatment ever since.

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  Only after finding that new and material 
evidence has been presented can the Board proceed to 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Then, only after finding that the 
reopened claim is well grounded, can the Board proceed to 
evaluate the merits of the claim.  

After reviewing the record, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a back disability.  In the final October 1977 
rating decision, the RO determined that the veteran's low 
back disability was not manifested during his period of 
active service.  That determination was confirmed by the 
final RO decision dated in July 1992.

At the time of that July 1992 decision, the evidence of 
record included the veteran's service medical records, which 
were negative of treatment for a back disability during his 
period of active service.  The evidence also included a VA 
examination report dated in July 1977 wherein the veteran 
indicated that he injured his back during service when he 
fell down in 1972.  The report established a diagnosis of low 
back pain.

Since filing to reopen his claim, the veteran has submitted 
additional VA and private medical records which show that he 
experienced low back pain.  The additional evidence also 
indicates that the veteran experienced a work related low 
back injury in 1991 for which he received chiropractic 
treatment.  

The Board has paid careful attention to the report of the 
January 1999 VA physical examination.  The initial paragraph 
of the examination report appears to be repetition of 
statements made by the veteran to the examiner.  The Board 
has paid particular attention to the following sentences:  
"He has had low back pain dating to a fall on his back in 
Germany in the [sic] 1970's.  Since that time he has had 
mechanical low back pain with sporadic radiation to the legs 
particularly on the right side."

As the Court has noted, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence'. . . . " LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  Such is the case here.  
In the context of the entire examination report, the first 
paragraph, which contains the sentences quoted above, appears 
to me a mere transcription of statements made by the veteran 
top the examining physician.  The Board cannot discern any 
independent evaluation or verification of the veteran's 
statements by the examining VA physician.  This case is 
accordingly unlike the situation in Hernandez-Toyens v. West, 
11 Vet. App. 379 (1998).  In that case, the examiner did not 
merely transcribe the veteran's statements, but rather 
reviewed the record and arrived at a medical conclusion based 
on the evidence.  Of significance is that the last paragraph 
of the examination report, which contains the examiner's own 
medical conclusions and recommendations, is devoid of any 
reference to the veteran's military service.

In essence, the January 1999 VA examination report is similar 
to the July 1977 VA examination report in that both merely 
repeat the veteran's contentions concerning the etiology and 
onset of his back disability.  The January 1999 examination 
report does not contain any "additional medical comment".  
Indeed, the examiner did not discuss information such as the 
negative service clinical records or the lack of actual 
treatment records until after the September 1991 on-the-job 
injury.  The examination report does not contain a medical 
nexus opinion or any other indication that the examiner did 
anything but transcribe the veteran's statements.  
Accordingly, the sentences in the examination report which 
are quoted above are in essence merely further iterations of 
the veteran's own statements to the effect that he injured 
his back during service.  Such statements are not new and do 
not constitute new and material evidence which is sufficient 
to reopen the veteran's claim.

The additional evidence also includes lay statements from the 
veteran's spouse and his brother-in-law wherein it was 
asserted that he had fallen on snow covered steps in 1972 or 
1973 and in injured his low back during his period of active 
service.  Additionally, the new evidence also includes the 
veteran's testimony before the undersigned Board Member.  In 
his testimony, the veteran asserted that he injured his low 
back during in a fall on some snow and ice covered steps 
during his period of active service.  

There statements are in essence mere repetitions of the 
veteran's previously-stated contentions concerning a back 
injury during service.  To the extent that such statements 
are intended as medical opinions concerning the etiology of 
his current back problems, there is no evidence that the 
veteran or his family members possess the requisite medical 
training or expertise necessary to render them competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.   In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically stated: "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."

In short, the Board finds that the veteran has not submitted 
any evidence which establishes that his current back 
disability was incurred in or aggravated by his period of 
active service.  There is no new evidence by a competent 
medical professional which indicates that the current back 
disability is the result of service.  
The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The new evidence is either merely cumulative of 
previously submitted evidence or not so significant that it 
must be addressed in order to fairly decide the merits of the 
claim.  Accordingly, this new evidence is not sufficient to 
establish that the claim is well-grounded, it does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Elkins, 12 Vet. App. at 209, Winters, 12 Vet. App. at 
203.  The Board concludes that new and material evidence has 
not been submitted, and thus the claim remains denied.

Additional comments

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette, 8 Vet. App. at 69 (1995).  In Graves v. Brown, 8 
Vet. App. 522 (1996), the Court extended the Robinette 
analysis to situations, such as in this case, where new and 
material evidence is needed to complete an application for VA 
benefits. The Court in Graves held that:

...when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which 
may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is "necessary to complete the 
application." Graves, 8 Vet. App at 525.

During his hearing in May 2000, the veteran and his 
representative contended that certain service medical records 
pertaining to medical treatment in Germany were missing.  It 
appears that the RO has attempted to secure all pertinent 
service medical records and that any attempt to search for 
additional medical records almost 30 years after they were 
created would be fruitless.  In addition, as discussed below, 
such records would not change the outcome of the case.

The Board is cognizant of its responsibilities in cases in 
which records in the custody of the government are allegedly 
missing.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis was undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

In this case, the Board has no reason to doubt, and indeed 
accepts as true the veteran's statements that he sustained a 
back injury during service and/or that he reported for sick 
call on a number of occasions during service.  See Justus, 
supra.  However, as indicated above, his arguments in this 
connection are futile in the absence of competent medical 
evidence which links such episodes with a current back 
disability.

By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence 
sufficient to reopen his claim, in particular medical 
evidence linking his current back disability to his service.


Entitlement to an increased (compensable) evaluation for 
service connected bilateral hearing loss.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).


Schedular criteria for bilateral hearing loss

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Schedule, 38 C.F.R. Part 4, was amended with regard 
to evaluating hearing impairment and other diseases of the 
ear. 64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (June 10, 1999).  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).


Factual Background

A review of the veteran's claims folder reveals that by 
rating action dated in October 1977, the veteran was granted, 
in pertinent part, entitlement to service connection for 
hearing loss of the left ear, wherein a noncompensable 
evaluation was assigned effective as of May 7, 1977.  In June 
1996, the veteran requested an increased rating evaluation 
for his service-connected hearing loss disability.  

A VA audiological evaluation conducted in July 1996 reveals 
an audiogram which showed that the pure tone thresholds in 
the right ear at 1000, 2000, 3000, and 4000 Hertz (Hz) were 
35, 45, 55, and 50 decibels, with an average puretone 
threshold of 46 decibels.  The pure tone thresholds in the 
left ear at 1000, 2000, 3000, and 4000 Hz were 40, 55, 70, 
and 65 Hz, with an average puretone threshold of 58 decibels. 
Discrimination ability was 94 percent correct in each ear.

A VA audiological evaluation was conducted in June 1997.  The 
examiner remarked that the veteran exhibited decreased 
hearing in both the left and right ears.  The audiogram 
showed that the pure tone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hz were 25, 30, 50, and 45 
decibels.  The average puretone threshold was 38 decibels 
with a discrimination ability of 96 percent correct in the 
right ear.  The pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hz were 30, 45, 65, and 65 Hz.  The 
average puretone threshold was 51 decibels with a 
discrimination ability of 96 percent correct in the left ear.

A VA audiological evaluation was conducted in August 1999.  
The examiner remarked that the veteran had mild to moderate 
right ear hearing sensorineural hearing loss and mild to 
severe left ear sensorineural hearing loss.  The audiogram 
showed that the pure tone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hz were 20, 30, 45, and 40 
decibels.  The average puretone threshold was 34 decibels 
with a discrimination ability of 100 percent correct in the 
right ear.  The pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hz were 40, 55, 70, and 75 Hz.  The 
average puretone threshold was 60 decibels with a 
discrimination ability of 94 percent correct in the left ear.

By rating action dated in October 1999, the RO granted the 
veteran's claim for entitlement to service connection for a 
right ear hearing loss disability, and the veteran was 
assigned a noncompensable rating evaluation for bilateral 
hearing loss, effective as of August 26, 1999, the date of 
the examination which demonstrated that the veteran had a 
current hearing loss disability in the right ear.

In May 2000, the veteran testified that his bilateral hearing 
loss disability had increased since his last VA audiological 
examination.  He indicated that his spouse was often telling 
him to turn down the television and radio as he had it turned 
up because he could not hear well.  He indicated the at times 
he can hear people talking to him, but could not understand 
what they were saying.  He also indicated that he must turn 
the volume on his telephone all the way up in order to hear 
what people are saying.  He stated that he had a hearing aid, 
but would sometimes forget to wear it.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement. 38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well-grounded claim for an increased rating of a service-
connected disability, a veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle, 2 Vet. 
App. at 631-2; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has stated, in essence, that the 
symptoms of his service-connected bilateral hearing loss have 
increased.  The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of his claim. 
38 U.S.C.A. § 5107(a).  In this case, the duty to assist has 
been met.  There are of record the reports of two recent 
audiological examinations.  The veteran has presented his 
contentions at the may 2000 personal hearing.  The Board is 
aware of no additional evidence which may be pertinent to an 
informed decision as to this issue, and the veteran and his 
representative have not pointed to any such evidence. The 
Board will therefore move on to a resolution of this issue.

Once the evidence has been assembles, it is the Board's 
responsibility to evaluate the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 1 Vet. App. at 54.

The RO specifically referred to the revision in the 
regulation in the Supplemental Statement of the Case dated in 
October 1999.  The change in regulation was not a substantive 
change regarding the portion of the regulations pertinent to 
this veteran's claim.  Consequently, the change has no effect 
on the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Discussion

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The most recent VA audiological evaluation available (August 
1999) reveals an average pure tone threshold of 34 decibels 
in the right ear, and a speech discrimination ability of 100 
percent in the right ear.  Applying these values to the 
rating schedule under the old regulation results in a numeric 
designation of Level I hearing in the right ear.  The average 
pure tone threshold of the left ear was 60 decibels with 
speech discrimination ability of 94 percent.  Applying these 
values to the rating schedule under the old regulation 
results in a numeric designation of Level II hearing in the 
left ear.  Applying the results to Table VI of the rating 
schedule results in a noncompensable evaluation under 
Diagnostic Code 6100.

As a result of the amended regulations, when the puretone 
threshold is 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, the numeric designations are taken from 
either Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral is elevated to the next highest.  
In this case, the veteran does not exhibit a puretone 
threshold of 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, thus application of the numeric 
designations to Table VIa would not be appropriate.

The Board has also reviewed the results of the prior 
audiological evaluations conducted in June 1997 and July 
1996.  Applying the results of the veteran's June 1997 
evaluation to the rating schedule results in a numeric 
designation of Level I hearing in the right ear and Level I 
hearing in the left ear, which also results in a 
noncompensable evaluation under Diagnostic Code 6100 under 
the old regulations.  Pursuant to the revised regulations, 
the numeric designation is also Level I hearing in the right 
ear and Level I hearing in the left ear, resulting in a 
noncompensable evaluation under Diagnostic Code 6100 (1999).

Applying the results of the veteran's July 1996 evaluation to 
the rating schedule results in a numeric designation of Level 
I hearing in the right ear and Level II hearing in the left 
ear, which results in a noncompensable evaluation under 
Diagnostic Code 6100 under the old and the new regulations.

In summary, the Board has reviewed all the evidence of 
record.  The clinical evidence does not support a compensable 
schedular evaluation for bilateral hearing loss.  As 
discussed above, the level of hearing demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 3 
Vet. App. at 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular evaluation for bilateral hearing loss, 
and the benefit sought on appeal is denied.

Additional Comment

The Board is of course aware of the veteran's concerns 
concerning degradation in his hearing acuity.  The recent 
audiology examination finding support the proposition that 
his hearing is less that perfect.  However, in its review of 
claims for increased schedular ratings, the Board is bound to 
apply the applicable rating criteria, and only the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a right knee disability is denied.  

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disability is denied.  

A compensable evaluation for service connected bilateral 
hearing loss is denied.  



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

